 4:14-cr-03020-JMG-CRZ Doc # 197 Filed: 08/06/20 Page 1 of 1 - Page ID # 600




              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                 Plaintiff,                           4:14CR3020
    vs.
                                                        ORDER
AUDREY GLENN,
                 Defendant.


     IT IS ORDERED that:

     1.    The Defendant's Unopposed Motion to Continue Disposition
           Hearing (filing 196) is granted.

     2.    Defendant Audrey Glenn’s violation of supervised release hearing
           is continued to December 4, 2020, at 10:30 a.m., before the
           undersigned United States District Judge, in Courtroom No. 1,
           Robert V. Denney United States Courthouse and Federal
           Building, 100 Centennial Mall North, Lincoln, Nebraska. The
           defendant shall be present at the hearing.

     Dated this 6th day of August, 2020.

                                           BY THE COURT:


                                           John M. Gerrard
                                           Chief United States District Judge
